Citation Nr: 1422619	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction in the disability rating for bilateral hearing loss from 20 percent to noncompensable effective July 27, 2010, was proper.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1955 to February 1957.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2013, the appellant and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

In a June 2013 decision, the Board determined that the reduction of the rating for the appellant's service-connected bilateral hearing loss from 20 percent to noncompensable effective July 27, 2010, was proper.  The Board remanded the remaining issue on appeal - entitlement to a compensable rating for bilateral hearing loss - to the RO for additional evidentiary development.  

The appellant appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in December 2013, the appellant's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a January 2014 order, the Court granted the motion, vacated the Board's June 2013 decision determining that the reduction of the rating for the appellant's service-connected bilateral hearing loss from 20 percent to noncompensable effective July 27, 2010, was proper, and remanded the matter for readjudication.

In addition to the appellant's paper claims folder, the Board has also reviewed additional documents in his Virtual VA and VBMS files.  Although the records in these files are largely duplicative of evidence contained in the paper claims file, there are some additional VA clinical records dated to December 2013 which have not been reviewed by the RO in connection with this appeal since the most recent Supplemental Statement of the Case was issued in July 2013.  These VA clinical records, however, pertain to treatment for other disabilities and are are not relevant to the issue on appeal.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that relevant records "are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Thus, additional action is not necessary.  See 38 C.F.R. § 20.1304(c) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO reduced the rating for the appellant's service-connected bilateral hearing loss from 20 percent to noncompensable effective July 27, 2010.  

2.  The 20 percent disability rating for the appellant's service-connected bilateral hearing loss had been in effect since October 30, 2007, which was a period of less than five years.

3.  The RO's action in reducing the rating for the appellant's service-connected bilateral hearing loss from 20 percent to noncompensable effective July 27, 2010, did not result in a reduction of compensation payments.

4.  The evidence demonstrated that the appellant's hearing loss disability had undergone material improvement in his ability to function under the ordinary conditions of life and work, warranting a rating reduction from 20 to zero percent as of July 27, 2010.

4.  Repeated audiometric testing conducted during the pendency of the claim for an increased rating for bilateral hearing loss shows that the appellant's bilateral hearing loss has exhibited:  level III hearing in both ears in July 2010; level IV hearing in the right ear and level II hearing in the left ear in September 2011; and Level II hearing in the right ear and level I hearing in the left ear in June 2013, with no marked interference with employment, frequent periods of hospitalization, or other exceptional or unusual disability features such that the schedular evaluation is inadequate.


CONCLUSIONS OF LAW

1.  The reduction of the rating for bilateral hearing loss from 20 percent to noncompensable effective July 27, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.85, Diagnostic Code 6100, 4.86 (2013).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

In a June 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The June 2010 letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to the notification letter discussed above, in April 2013, the appellant was afforded the opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal, clarified where the appellant had received treatment and whether there were any outstanding records, and inquired about the progression of the severity of his hearing loss.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant's service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and properly authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

As set forth below, in support of his appeal, the appellant has submitted a private audiogram dated in September 2010.  While pure tone thresholds were provided and have been considered by the Board, speech discrimination testing was not conducted.  Under these circumstances, the Board does not find it necessary to clarify whether the Maryland CNC test was used, as there is no report of any type of speech discrimination testing being performed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

The appellant has also been afforded multiple VA medical examinations in July 2010, September 2011, and June 2013.  The Board finds that the examination reports provide an adequate basis upon which to render a decision in this appeal, including specific reference to the applicable rating criteria and discussions regarding the effect of the appellant's hearing loss on his occupational functioning and daily activities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (holding that an audiologist must provide a description of the functional effects caused by a hearing loss disability); Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board also notes that the appellant has not challenged the adequacy of the most recent VA medical examination, nor has he alleged that his disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Finally, it is noted that VA's compliance with the VCAA was also addressed by the Board in its now vacated June 2013 decision.  The December 2013 joint motion for remand does not contain reference to VCAA notice or development deficiencies or the Board's discussion thereof.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

In September 2006, the appellant submitted a claim of entitlement to service connection for hearing loss.

In connection with his claim, the appellant was afforded a VA audiology examination in December 2006 at which he indicated that his current symptoms were ringing in his ears and difficulty hearing.  His current treatment was hearing aids.  Audiometric testing showed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
85
95
LEFT
20
25
40
85
85

The average puretone threshold was 63 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 86 percent for the right ear and 72 percent for the left ear.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  The examiner indicated that, as a result of the appellant's condition, his functional impairment would be difficulty hearing and understanding conversations, and ringing in both ears.  

Based on this evidence, in a December 2006 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus and assigned each disability an initial 10 percent rating, effective September 29, 2006.

In October 2007, the appellant submitted a claim for an increased rating for his service-connected bilateral hearing loss.  In connection with that claim, the appellant was afforded a VA audiology examination in December 2007.  He reported that his current symptoms were difficulty hearing and understanding conversations, as well as ringing in both ears.  The examiner noted that the treatment the appellant had received for his hearing loss disability was hearing aids.  Audiometric testing showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
85
95
LEFT
30
35
50
90
90

The average puretone threshold was 66 decibels in the right ear and 66 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 82 percent for the right ear and 62 percent for the left ear.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  The examiner indicated that the appellant had a sensorineural hearing problem that, if treated, would cause a change in the hearing threshold level because amplification could improve hearing while in use.  He indicated that the appellant would benefit from a hearing aid evaluation.  

Based on this evidence, in a January 2008 rating decision, the RO increased the disability rating for the appellant's service-connected bilateral hearing loss to 20 percent, effective October 30, 2007.  The Board notes that at that time, the appellant's combined disability rating was 50 percent, with consideration of his other service-connected disabilities.  

In June 2010, the appellant submitted another claim for an increased rating for his service-connected hearing loss.  

In connection with his claim, the appellant was afforded a VA audiology examination in July 2010.  He reported difficulty hearing and understanding conversations as well as ringing in both ears.  He indicated that he was receiving no treatment for his condition.  Audiometric testing showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
85
90
LEFT
35
30
50
80
90

The average puretone threshold was 65 decibels in the right ear and 62.5 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed an initial speech recognition score of 84 percent correct on the right and 84 percent correct on the left.  A modified performance intensity function was also performed using the Maryland CNC word list and revealed best speech recognition scores of 84 percent for the right ear and 84 percent for the left ear.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  The examiner indicated that the effect of the appellant's condition on his usual occupation and activities of daily living was difficulty hearing and understanding conversations and ringing in both ears.  

Based on this evidence, in an August 2010 rating decision, the RO reduced the disability rating for the appellant's service-connected bilateral hearing loss from 20 percent to noncompensable effective from July 27, 2010.  The Board observes that, although the rating for the appellant's bilateral hearing loss was reduced effective July 27, 2010, his overall combined disability rating remained at 50 percent, as the rating assigned for another service-connected disability was increased.  Indeed, in a subsequent October 2010 rating decision, the appellant's combined disability rating was increased to 60 percent, effective July 27, 2010, with the award of service connection for additional disabilities.  

The appellant subsequently appealed the RO's determination.  In his September 2010 notice of disagreement, the appellant argued that his hearing acuity had not improved since the first examination provided in connection with his claim for service connection.  He indicated that his disability rating should therefore be increased.  

In support of his appeal, the appellant submitted a private audiogram dated in September 2010.  Although results are uninterpreted, they appear to show puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
70
90
LEFT
20
25
50
70
85

The average puretone threshold was 60 decibels in the right ear and 57.5 decibels in the left ear.  The examiner noted mild sloping to profound hearing loss in both ears with noise notch.  Although the report includes puretone audiometry testing, there are no speech discrimination scores.  Rather, those sections are blank on the report.  

The appellant underwent another VA examination to assess the severity of his hearing loss in September 2011.  He described current symptoms of difficulty hearing clearly, especially in noisy environments, and trouble following directions and distinguishing words in conversations.  He also noted that he had impaired communication with friends and family.  The appellant indicated that his treatment consisted of hearing aids, although he had not had a positive experience with his aids and felt as if they made his condition worse.  Cerumen was removed bilaterally prior to testing.  On the audiological examination, puretone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
85
90
LEFT
15
25
45
75
90

The appellant's average puretone threshold was 60 decibels in the right ear and 58.75 decibels in the left ear.  Although the audiometric test results report itself notes a speech discrimination score using the Maryland CNC word list of 100 percent in the right ear and 80 percent in the left ear, in the narrative portion of the examination report, the examiner noted that initial speech recognition scores were 60 percent in the right ear and 96 percent in the left ear.  She also noted that a modified performance intensity function was performed using the Maryland CNC word list and revealed best speech recognition scores of 60 percent in the right ear and 80 percent in the left ear.  She described the appellant's speech recognition as excellent on the right and good on the left.  The examiner further stated that the degree of the appellant's hearing loss "should severely impact his ability to interact with others because he is unaided with severe high frequency hearing loss."  However, she also noted that the appellant should be able to function well with hearing aids in most environments.  She indicated that the effect of the appellant's condition on his daily activity was interference with the ability to interact with family, friends, and with his physicians.  He frequently misunderstands and asks for repetition.  

Due to the inconsistencies in the examination report, the RO requested clarification from the examiner.  In an addendum to the examination report, the examiner clarified that the appellant had exhibited speech recognition scores of 80 percent in the right ear, which she characterized as good.  He exhibited 100 percent in the left ear which she characterized as excellent.  She explained that she had made typographical errors in the examination report itself.  With respect to the appellant's functional impairment, she further clarified that the appellant would have difficulty understanding others due to his hearing loss, which could be detrimental in job performance and cause misunderstandings in home life.  She also indicated that his hearing loss would cause difficulty hearing sirens and other warning sounds.  

In October 2011, the appellant underwent a VA general medical examination at which the examiner noted that the appellant had been able to hear normal conversation within the examination area.  

At his April 2013 Board hearing, the appellant and his spouse both testified that his hearing acuity seemed to have worsened rather than improved.  The appellant's spouse testified that she often had to interpret conversation because the appellant could not adequately hear.  The appellant testified that he had to ask his spouse to repeat things and had difficulty hearing telephone conversations.  He also indicated that he had to "listen doubly hard" to hear and understand others.  The appellant testified that he had been issued hearing aids, but did not use them as he found them intrusive and ineffective.  

The appellant most recently underwent a VA medical examination in June 2013.  In reviewing the record, the examiner described the December 2006 and December 2007 examinations referenced above as flawed because those examiners had conducted speech recognition testing at only one level.  He explained that the accepted standard of practice required audiologists to perform a second, modified intensity function to determine best performance, particularly when there was progressive hearing loss accompanied by a questionable decrease in word recognition, as had been present in the appellant's case.  The examiner noted that that the audiology examinations which had been conducted in 2010 and 2011 had followed the accepted protocol with a second, modified intensity function test.  He noted that current audiometric testing of the appellant showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
50
85
90
LEFT
10
20
45
75
85

The appellant's average puretone threshold was 60 decibels in the right ear and 56.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  The examiner indicated that the use of these speech discrimination scores was appropriate for the appellant.  He further explained that the results on the current examination had confirmed the 2011 test results, both for pure tone thresholds and speech recognition.  He indicated that the more recent results were better indicators of the appellant's disability than the earlier tests.  He explained that, based on his review of the record and on his 41 years of clinical experience in audiology and his expertise in differential diagnosis, forensic audiology, and hearing conservation, the earlier results suggested that exaggeration was likely a factor in the increased severity, although the competency of the examiner could not be ruled out.  Finally, the examiner indicated that the functional impairment caused by the appellant's hearing loss disability could be minimized with the use of hearing aids, education, and environmental modifications.  He indicated that the appellant would experience the greatest functional difficulties in situations in which face to face communication was not possible or where there was background noise.  He indicated that, although hearing impairment did present challenges in employment and could require workplace accommodations, it did not preclude employment.  


Analysis

Whether the reduction in the disability rating for bilateral hearing loss from 20 percent to noncompensable effective July 27, 2010, was proper.

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.... Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344(c) (2011).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, the Board finds that the procedural safeguards outlined in section 3.105(e) are not for application in this case.  As delineated above, the RO's action in reducing the rating for the appellant's service-connected hearing loss from 20 percent to noncompensable, effective July 27, 2010, did not result in a reduction of compensation payments.  Under these circumstances, compliance with the prereduction procedural safeguards delineated in 38 C.F.R. § 3.105(e) was not required.  VAOPGCPREC 71-91 (Nov. 7, 1991); see also Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89, 92 (Vet. App. 2007).  Neither the appellant nor his representative contends otherwise.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

At the time of the August 2010 rating decision at issue in this case, the 20 percent rating for the appellant's service-connected hearing loss had been in effect since October 30, 2007, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that, at the time of the August 2010 rating decision, the evidence established that the appellant's service-connected hearing loss had undergone a material improvement warranting a rating reduction from 20 to zero percent.

VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2013).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.  The Board has carefully reviewed the record, but finds that repeated audiometric testing has shown that the appellant has never demonstrated an exceptional pattern of hearing, warranting application of this provision.  

Here, in the August 2010 rating decision at issue, the RO determined that a reduction was warranted based on the audiometric and speech recognition test results obtained at the July 2010 VA medical examination.  The RO determined that, because these values fell within the criteria for a zero percent disability, a reduction was warranted.  The RO further noted that treatment records contained no indication that the appellant had complained of or received treatment for hearing loss, nor had any audiometric testing been performed.  

The Board initially notes that the July 2010 VA examination report was more thorough than the previous examinations, including two speech recognition tests, both of which revealed scores that were materially better than the previous speech recognition test result scores obtained at the December 2006 and December 2007 VA medical examinations.  Moreover, the Board observes that subsequent VA audiometric testing in September 2011 and June 2013, also utilizing the more thorough and accepted speech recognition test protocols, both showed that the improvement in the appellant's scores demonstrated at the July 2010 VA examination was actual and sustained, continuing to fall within the rating criteria for a zero percent disability rating.  The Board has also considered the September 2010 private audiometric findings submitted by the appellant, but finds that they are of limited probative value because they are missing speech recognition scores and the record contains no indication that the use of speech discrimination testing is not appropriate for the appellant.  See 38 C.F.R. § 4.85(a), (c).  Indeed, in September 2013, the examiner expressly indicated that the use of such scores was appropriate for the appellant.  

Based on the entire recorded history of the appellant's hearing loss, therefore, the Board finds that there was a sufficient basis upon which to conclude that there was an actual and sustained improvement in the appellant's bilateral hearing loss disability as of July 27, 2010.  Again, the fact that the results of the July 2010, September 2011, and June 2013 audiometric examinations, conducted repeatedly over the course of approximately three years, all correspond to a zero percent rating, indicates that this is a consistent level of functional impairment resulting from the appellant's hearing loss and that his disability no longer rose to the level of the criteria consistent with a 20 percent disability rating as of July 27, 2010.

The Board further finds that the record is sufficient to support a finding that the improvement in the appellant's hearing loss disability demonstrated as of July 27, 2010, reflected an improvement in his ability to function under the ordinary conditions of life and work.  In that regard, the speech reception thresholds and the word recognition scores showed an improvement in the appellant's hearing acuity.  In July 2010, the examiner described the appellant's speech recognition performance as good.  At the the September 2011 VA medical examination, the examiner again noted that the appellant had exhibited good speech recognition in the right ear and excellent in the left ear.  At an October 2011 VA medical examination, the examiner commented that the appellant had been able to hear normal conversation within the examination area.  

Additionally, the Board notes that, at the December 2006 and October 2007 VA medical examinations, the appellant reported symptoms of difficulty hearing and understanding conversations.  On both occasions, he indicated that the current treatment for his bilateral hearing loss was hearing aids.  (The Board notes VA audiometric testing is conducted without the use of hearing aids for rating purposes, but that the medical evidence indicated that the appellant's use of hearing aids would improve his hearing acuity in real settings.).  

At the July 2010 VA medical examination, the appellant again reported continued symptoms of difficulty hearing and understanding conversations, but indicated that he was no longer receiving treatment for his condition, providing a basis upon which to conclude that there was an improvement in the appellant's ability to function under the ordinary conditions of life and work, as he no longer wore hearing aids.  

Here, the Board notes that, although the appellant subsequently testified at an April 2013 Board hearing that he still owned hearing aids, he chose to no longer use them because he found them intrusive and ineffective.  The record, however, indicates that there is no medical contraindication to the appellant's use of hearing aids.  Despite the appellant's report that his use of hearing aids is ineffective, the June 2013 VA medical examiner expressly indicated that the functional impairment caused by the appellant's hearing loss disability could be minimized with his use of hearing aids.  

Similarly, although the appellant and his spouse have indicated that his hearing acuity has worsened rather than improved, the Board finds that the objective audiometric tests results, including the speech discrimination results, as well as the findings of the more recent VA examiners regarding the functional impairment caused by the appellant's disability, are entitled to greater probative weight as a measure of the functional impairment of his hearing loss disability.  This conclusion is strengthened by the suggestion of the July 2013 VA medical examiner that there was symptom exaggeration at the December 2006 and December 2007 VA medical examinations.  

Finally, the Board notes that the appellant's complaints of difficulty hearing and recognizing words are contemplated by the rating criteria, and consideration of restoration on an extraschedular basis is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In summary, the Board concludes that the disability rating for the appellant's bilateral hearing loss was appropriately reduced effective as of July 27, 2010, which was the date of VA examination, based on facts found.  See 38 U.S.C.A. § 5112(a) (West 2002); 38 C.F.R. § 3.500 (2012); see also VAOPGCPREC 71-91 (1991) (providing that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation).  The preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to a compensable rating for bilateral hearing loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The specific criteria for evaluating impairment of auditory acuity (hearing loss) are set forth in detail above.  

Applying the facts in this case to those criteria, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.

As delineated in detail above, the appellant has undergone numerous audiometric examinations to evaluate his bilateral hearing loss.

The July 2010 VA audiometric examination showed that the appellant exhibited an average pure tone threshold of 65 decibels on the right and 62.5 decibels on the left.  He exhibited speech discrimination of 84 percent, bilaterally.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level III, bilaterally, thereby warranting a noncompensable rating.

A September 2011 VA audiometric examination showed that the appellant had an average pure tone threshold of 60 decibels on the right and 58.75 decibels on the left.  He exhibited speech discrimination of 80 percent on the right and 100 percent on the left.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level IV on the right and Level II on the left, which warrants a noncompensable rating.

Most recently, a June 2013 VA audiometric examination showed that the appellant had an average pure tone threshold of 60 decibels in the right ear with speech discrimination of 84 percent.  He had an average pure tone threshold of 56.25 decibels in the left ear with speech discrimination of 92 percent.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level III in the right ear and Level I in the left ear, therebywarranting a noncompensable rating.

Under Tables VI and VII in the Rating Schedule, the criteria for a compensable rating have not been met with respect to any of these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.

The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  Again, the Board has considered the results of the September 2010 private audiometric test, but finds that they are inadequate for rating purposes because it lacks speech recognition scores.  In any event, the speech reception thresholds measured on that test are consistent with the VA results discussed above.  In that regard, the Board notes that these test results show that the appellant's hearing acuity has remained relatively stable and that there is no basis for the assignment of staged ratings.

The Board has considered the evidence of record showing that hearing aids have been recommended to treat the appellant's service-connected bilateral hearing loss.  This fact alone, however, does not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  In any event, the appellant has elected not to pursue the use of hearing aids to treat his service-connected hearing loss.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.  

In addition to the level of impairment demonstrated by the objective test results, the Board has also considered the functional effects caused by the appellant's hearing loss disability including his symptoms of difficulty hearing and understanding conversations, particularly in noisy environments.  The Board finds, however, that such symptoms are contemplated by the rating criteria and do not provide an independent basis for a compensable rating, particularly given the medical evidence establishing that the appellant's hearing loss disability could be minimized with his use of hearing aids, education, and environmental modifications.  

Further, although the appellant's hearing loss has been noted to cause has difficulty hearing and understanding conversations, there is no objective evidence of record demonstrating that the appellant's service-connected hearing loss markedly interferes with employment, beyond that contemplated by the rating schedule.  There is also no evidence of record showing that he has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.  Rather, the appellant has reported that he receives no treatment for his hearing loss.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1) (2013); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

The reduction of the rating for bilateral hearing loss from 20 percent to noncompensable effective July 27, 2010 was proper, the appeal as to this issue is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.  


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


